                      Case 2:18-cv-00160-MO     Document 185                  Filed 09/13/21   Page 1 of 1


                            FROHNMAYER, DEATHERAGE, JAMIESON, MOORE,
                                   ARMOSINO & McGOVERN, P.C.
                                         ArroRNEvs Ar Law
                                                                                                                 Established    l9l0
                                            LARSoN CREEK PnorEssroNer- CsNrsn
STEPHEN G. JAMIESoN                               2592 East Bamett Road                                      NTCHOLAS J. NAUMES
BERNARD S. MooRE                                  Medford, Oregon97504                                            SEAN P. TIPTON
THOMAS F, ARMOSINO                              TELEPHoNE: (541)   77 9   -2333
TRACY M. MCGoVERN
CASEY S. MuRDocK
ALICIA M, WILSoN                                   FAX: (541) 779-6379                                 WII,LIAM V. DEATHERAGE
                                                    www.fdfirm.com                                                   (1 927-20 r 8)
                                                                                                             OTTo J. FRoHNMAYER
                                                                                                                      (1   90s-2000)
                                                 J)DY C)LE, olJìce Manager


                                                       Septembet 13,2021



      The Honorable Michael W. Mosman
      United States District Court Judge
      Mark O. Hatfield United States Courthouse
      Room 1615
      1000 Southwest Third Avenue
      Portland, OR 97 204-2943

      Re           Finicum, et al. v. Harney County, et al.
                   Case No. 2:1 8-cv-00160-MO

      Your Honor:

      Regarding Mr. Philpot's Motion to Extend Time to Amend Complaint (Document No. 183),
      I wish to amend my objection. When Mr. Philpot contacted me to confer, I was not made
      aware of the significant medical issues which are the basis of his motion. Now having
      reviewed the motion, the Harney County defendants would not object to a reasonable
      extension of time.

                                                       Sincerely,



                                                       Thomas                     rno
                                                       Direct Dial   (541) 858-3378
                                                       Email: armosino@fdfirm.com


      TFA:cm
      C:       All counsel (via CM/ECF)
